RENDERED: JULY 22, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0630-MR

CHRISTOPHER STARK AND
COURTNEY FUGATE                                                   APPELLANTS


               APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE KIMBERLY N. BUNNELL, JUDGE
                      ACTION NO. 12-CI-03880


JOSHUA COLLINS                                                        APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: This case involves claims for intentional infliction of emotional

distress and abuse of process filed by Christopher Stark and Courtney Fugate. The

Fayette Circuit Court entered summary judgment against them in favor of Joshua

Collins. Stark and Fugate now appeal. After our review, we affirm.

            This is the parties’ second appearance before this Court. For the sake

of judicial economy, we incorporate the following paragraphs from our previous
Opinion affirming an earlier summary judgment of the Fayette Circuit Court

entered against Collins and in favor of Stark and Fugate.

                        Collins, who is African American, married Stark’s
                 ex-wife, Barbara, in July 2011. During that time, Stark
                 and his former spouse were involved in acrimonious
                 custody litigation involving their minor son. In August
                 2011, Stark filed a criminal complaint against Collins
                 regarding an altercation that occurred during a time-
                 sharing exchange. Stark’s sworn criminal complaint
                 stated, in part:

                         [I]n the parking lot of Church of the Savior
                         during the weekly transfer of my child
                         between my ex-wife and myself[,] [Collins]
                         stood outside the car asking me to roll down
                         the window. When I did he entered into a
                         verbally abusive monologue. I was videoing
                         the incident with my cellphone and told him
                         so. This did not give him pause. My child
                         was present in the car and he was aware of
                         this. He is under directive from [child’s
                         GAL][1] not to appear at exchanges because
                         of similar problems in the past. During his
                         outburst he suddenly reached into my car,
                         grabbed my cell phone and simultaneously
                         hit me in the face as he withdrew it. He
                         threatened to break it and bent it backward.
                         It no longer functions properly. He
                         eventually threw it at me and into my car. I
                         drove away and as I did I tasted blood in my
                         mouth. . . . The outside of my face was red
                         but no bruise. He then followed us out of
                         the parking lot making threatening gestures
                         and driving recklessly back for a mile.



1
    Guardian ad litem.

                                             -2-
                   Fugate (Stark’s girlfriend), who was in the vehicle
            during the incident, video-recorded the events and
            submitted an affidavit corroborating Stark’s statement. A
            Jessamine District Court judge authorized a warrant for
            Collins’s arrest on charges of fourth-degree assault and
            second-degree criminal mischief. After learning of the
            warrant, Collins turned himself in to the police and was
            released on bond shortly thereafter.

                  In December 2011, Collins filed a police report
            and complaint with the Lexington-Fayette Urban County
            Human Rights Commission, after his home and vehicle
            were vandalized with racial slurs. The investigations
            conducted by the police and the HRC failed to identify
            the person responsible for the vandalism.

                   Stark’s criminal case against Collins was
            ultimately set for a jury trial in April 2012; however,
            Stark failed to appear on the day of trial because his son
            was ill. At a subsequent show-cause hearing, the district
            court excused Stark’s absence, but granted Collins’s
            motion to dismiss the charges due to Stark’s failure to
            appear at trial.

                  On August 24, 2012, Collins filed a complaint
            against Appellees in Fayette Circuit Court alleging (1)
            malicious prosecution, (2) fair housing discrimination
            under KRS 344.280(5), (3) intentional infliction of
            emotional distress, and (4) false imprisonment. After a
            period of discovery, the trial court considered motions for
            summary judgment filed by both parties. The court
            ultimately issued an opinion and order granting summary
            judgment in favor of Appellees on February 27, 2017.

Collins v. Stark, No. 2017-CA-000723-MR, 2018 WL 4522179, at *1 (Ky. App.

Sep. 21, 2018).




                                        -3-
             In an Opinion rendered on September 21, 2018, we affirmed,

concluding that the circuit court had not erred by granting summary judgment to

Stark and Fugate and dismissing Collins’s claims against them. Discretionary

review was denied by the Supreme Court of Kentucky in October 2019, and our

Opinion became final on November 1, 2019. Following a pre-trial conference

conducted with respect to the pending counterclaims asserted against Collins by

Stark and Fugate, the Fayette Circuit Court ordered dispositive motions to be filed

on or before September 30, 2020.

             Collins filed a timely motion for summary judgment. In his

memorandum in support of the motion, Collins observed that the only

counterclaim asserted by Stark was one for “harassment” and that the

counterclaims asserted by Fugate included an allegation of abuse of process and an

allegation of intentional infliction of emotional distress. Collins contended that he

was entitled to judgment with respect to these claims as a matter of law.

             In response, Stark contended that he had asserted a viable claim of

intentional infliction of emotional distress. Stark argued that he had suffered

severe distress as a result of Collins’s outrageous conduct. Whether he had, he

contended, “is a question of material fact” sufficient to overcome a summary

judgment.




                                         -4-
             Fugate argued that Collins made false and damaging allegations

against her both in this civil action and in the complaint filed with Kentucky’s

Human Rights Commission. She contended that these allegations constituted

abuse of process. With respect to the complaint filed with the Human Rights

Commission, Fugate argued that she was not subject to the Commission’s

jurisdiction and that there was not a good faith basis for alleging that she had

engaged in any prohibited conduct. With respect to Collins’s civil action against

her, Fugate argued that she had never been anything more than a potential witness

in the litigation between Stark and Collins.

             Next, Fugate argued that statements which she made indicating that

she had never received any treatment, therapy, or medication as a result of the

parking lot incident should not be “dispositive of the determination of the

existence, amount, and effect of [her emotional distress]”; she also argued that the

fact that she had never had a conversation with Collins was irrelevant. She

claimed that whether Collins’s conduct in the parking lot could be considered

“outrageous” presented a genuine issue of material fact precluding summary

judgment. With respect to damages, Fugate contended that “[t]here are additional

facts that [she] will provide at trial to prove both the amount of damages as well as

their connection to [Collins’s] conduct.” She stated that “[t]he time to provide

evidence, dispute evidence, and evaluate evidence is at trial . . . .”


                                           -5-
                In an order entered on May 4, 2021, the Fayette Circuit Court granted

summary judgment to Collins with respect to the claims asserted against him by

Stark and Fugate. The court concluded that Stark and Fugate had failed to present

any evidence to indicate that Collins’s conduct was outrageous or that the

emotional distress that they allegedly suffered was severe. The court held that

Fugate failed to present evidence sufficient to support her claim of abuse of

process. This appeal followed.

                Summary judgment is properly granted where “the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR2 56.03. Upon our review, we must consider whether the trial court

correctly determined that Collins was entitled to judgment as a matter of law. See

Scifres v. Kraft, 916 S.W.2d 779 (Ky. App. 1996). Because summary judgment

involves only questions of law and not the resolution of disputed material facts, we

do not defer to the trial court’s decision. Goldsmith v. Allied Bldg. Components,

Inc., 833 S.W.2d 378 (Ky. 1992). Instead, we review the trial court’s

interpretations of law de novo. Cumberland Valley Contractors, Inc. v. Bell

County Coal Corp., 238 S.W.3d 644 (Ky. 2007).


2
    Kentucky Rules of Civil Procedure.

                                           -6-
             On appeal, Stark argues that the circuit court erred by granting

summary judgment because he suffered humiliation, lost work, and incurred legal

expenses as a consequence of: Collins’s conduct at the parking lot, Collins’s

decision to file a complaint against him with Kentucky’s Human Rights

Commission, and Collins’s decision to file a legal action against him in Fayette

Circuit Court. Before us, Stark again contends that whether he suffered severe

distress as a result of Collins’s outrageous conduct presents a genuine issue of

material fact that should be resolved by a factfinder. Fugate asserts the same

factual bases for her claim and argues that the conclusory statements that Collins’s

conduct was not outrageous and that her distress was not severe are insufficient

basis to justify summary judgment. She argues that these issues are “solely meant

to be determined at the discretion of the fact-finders of the Jury.” We strongly

disagree.

             To make out a prima facie case of intentional infliction of emotional

distress (the tort of outrage), one must show: (1) that the wrongdoer’s conduct was

intentional or reckless and so intolerable that it “offends against the generally

accepted standards of decency and morality”; (2) that there was a causal

connection between the outrageous conduct and the emotional distress; and (3) that

the emotional distress was severe. Osborne v. Payne, 31 S.W.3d 911, 913-14 (Ky.

2000). Wholly contrary to the position adopted by Fugate, “[i]t is for the court to


                                          -7-
decide whether the conduct complained of can reasonably be regarded to be

so extreme and outrageous as to permit recovery.” Goebel v. Arnett, 259 S.W.3d

489, 493 (Ky. App. 2007).

             We agree with the conclusion of the circuit court that Collins’s

conduct cannot reasonably be regarded as so extreme and outrageous as to permit

recovery. The tort of outrage has a highly restrictive application and an elevated

standard of proof. Id. As the Supreme Court of Kentucky observed in Goebel, 259

S.W.3d 493 (quoting Osborne v. Payne, 31 S.W.3d at 914):

             [T]he tort is not available for “petty insults, unkind words
             and minor indignities.” Kroger Company v. Willgruber,
             Ky., 920 S.W.2d 61 (1996). Nor is it to compensate for
             behavior that is “cold, callous and lacking sensitivity.”
             Humana of Kentucky, Inc. v. Seitz, Ky., 796 S.W.2d 1
             (1990). Rather, it is intended to redress behavior that is
             truly outrageous, intolerable and which results in
             bringing one to his knees.

While the conduct complained of was doubtless aggressive, offensive, and even

alarming, it cannot be categorized as utterly outrageous as a matter of our legal

precedent regarding the tort of outrage. Moreover, with respect to Fugate’s claim,

it is undisputed that none of Collins’s conduct in the parking lot was aimed at her.

In fact, Collins never engaged with her at all. By Fugate’s own account, she was

merely a witness to the incident.

             Additionally, it is worth noting that the tort of outrage was intended to

fill the gap left by outrageous conduct that harms but leaves a victim without an

                                         -8-
opportunity for recovery through the traditional common law torts. Bennett v.

Malcomb, 320 S.W.3d 136 (Ky. App. 2010). Where an actor’s conduct amounts to

the commission of one of the traditional torts such as assault, battery, or negligence

for which recovery for emotional distress is allowed, but where the conduct was

not intended solely to cause extreme emotional distress in the victim, the tort is

unavailable. Banks v. Fritsch, 39 S.W.3d 474 (Ky. App. 2001). That is, emotional

distress that is incidental to the traditional torts of assault, battery, or negligence

falls short of the high threshold for the tort of outrage. Stark’s opportunity for

recovery was wholly tied to an action based on the traditional torts of assault and

battery. Therefore, he could not assert a viable claim for intentional infliction of

emotional distress.

             Finally, neither Stark nor Fugate demonstrated that the emotional

distress alleged was sufficiently severe or serious. Osborne v. Keeney, 399 S.W.3d

1 (Ky. 2012). “Distress that does not significantly affect the plaintiff[’]s everyday

life or require significant treatment will not suffice.” Id. at 17. While Stark and

Fugate each contends that he/she suffered severe distress as a result of Collins’s

conduct, neither directs us to any affirmative evidence in support of the claim.

Their bare allegations are insufficient as a matter of law to meet the burden to

produce such evidence to the court. “The party opposing summary judgment

cannot rely on their own claims or arguments without significant evidence in order


                                           -9-
to prevent a summary judgment.” Blackstone Mining Co. v. Travelers Ins. Co.,

351 S.W.3d 193, 201 (Ky. 2010). Consequently, we conclude that summary

judgment was properly granted with respect to the claims of intentional infliction

of emotional distress.

             Next, we consider Fugate’s contention that the circuit court erred by

granting summary judgment to Collins with respect to her claim for abuse of

process. Fugate contended before the circuit court that the allegations made

against her by Collins before Kentucky’s Human Rights Commission and in the

civil action before the circuit court were baseless and that she was entitled to

recover damages as a result. She argues in her brief that Collins filed his

complaint against her in Fayette Circuit Court for no other reason “than to

senselessly drag her through seemingly endless and costly litigation[.]”

             The essential legal elements underlying the tort of abuse of process

are: (1) an ulterior purpose and (2) a willful act in the use of the process not proper

in the regular conduct of the proceeding. Bonnie Braes Farms, Inc. v. Robinson,

598 S.W.2d 765 (Ky. App. 1980). Asserting a meritless or vexatious claim or

cause of action cannot alone constitute an abuse of process. The claim arises only

where someone attempts to achieve an end through the use of the court’s process

that the court is unauthorized by law to order. Even where a party acts with




                                         -10-
malevolent intentions, a claim for abuse of process will not lie if he has done

nothing more than pursue the legal process to its authorized conclusion.

Simpson v. Laytart, 962 S.W.2d 392 (Ky. 1998). Because Fugate did not produce

evidence to show that Collins attempted to utilize the court’s process in any way

other than what is generally expected, Collins was entitled to judgment as a matter

of law with respect to her claim against him.

             We affirm the summary judgment of the Fayette Circuit Court.

             MAZE, JUDGE, CONCURS.

             ACREE, JUDGE, CONCURS AND FILES SEPARATE OPINION.

ACREE, JUDGE, CONCURRING: I concur but write separately to emphasize the

distinction between Collins’ conduct in pursuing claims against Stark and Fugate,

on the one hand, and his conduct in the Church of the Savior parking lot, on the

other.

             As to the first hand, Collins believes Stark and Fugate engaged in

actionable conduct – racially motivated vandalism – but is unable to prove it.

Stark’s and Fugate’s claims of harassment are based on Collins’ pursuit of that

claim and related matters (as described in Collins’ brief, page 1, footnote 2); those

claims are not based on Collins’ earlier conduct in the parking lot, although Stark

and Fugate seek to bootstrap it in to defeat summary judgment. The circuit court’s

proper application of law and this Court’s affirmance thwarts a chilling of the right


                                         -11-
to pursue claims based on sincere beliefs of wrongdoing. There is nothing

outrageous or intolerable about Collins’ pursuit of his claim. And so, I concur.

             We are not required to review whether Collins’ behavior in the church

parking lot is outrageous or intolerable in civil society. The answer to that

question is obvious and the majority Opinion, in effect, says so by noting such

conduct is categorically tortious in the traditional sense of assault and battery.

             For these reasons, I concur.



 BRIEF FOR APPELLANTS:                      BRIEF FOR APPELLEE:

 Steven A. Wides                            Christopher D. Miller
 Rawl Douglas Kazee                         Lexington, Kentucky
 Lexington, Kentucky




                                         -12-